F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                          November 7, 2005
                                   TENTH CIRCUIT
                                                                           Clerk of Court

 ELDON R. HENDERSON,

                  Petitioner-Appellant,                   No. 05-6100
          v.                                            (W.D. of Okla.)
 MIKE ADDISON, Warden,                             (D.C. No. CV-05-166-R)

                  Respondent-Appellee.


               ORDER DENYING CERTIFICATE OF APPEALABILITY                   *




Before KELLY , O’BRIEN , and TYMKOVICH , Circuit Judges.            **




      Petitioner-Appellant Eldon R. Henderson, a state prisoner appearing pro se,

filed a petition for writ of habeas corpus in the district court pursuant to 28

U.S.C. § 2254. Upon the magistrate judge’s recommendation, the district court

denied Henderson’s writ as time barred under 28 U.S.C. § 2254(d). Because we




      *
         This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
agree the appeal is untimely, we deny his certificate of appealability and dismiss

the appeal.

                                     I. Background

       In 1990, Henderson was convicted of one count of lewd acts with a child

under sixteen (Count One) and four counts of rape in the second degree (Counts

Two through Five) in the district court of Oklahoma County, Oklahoma. He was

sentenced to twenty years on Count One and fifteen years on Counts Two, Three,

Four, and Five, with all five sentences to run consecutively. His convictions were

affirmed by the Oklahoma Court of Criminal Appeals in 1994.           1
                                                                          Henderson did

not file an appeal in the United States Supreme Court. On August 18, 2004, he

filed a state post-conviction petition under Okla. Stat. tit. 22, § 1080 et. seq

(2004). The Oklahoma Court of Criminal Appeals, affirming the state district

court, denied the petition. Thereafter, on February 10, 2005, Henderson filed his

federal petition claiming that the imposition of consecutive sentences by the trial

judge deprived him of his constitutional rights in contravention of         Blakely v.

Washington , 542 U.S. 296 (2004).




       1
         The jury convicted Henderson of the additional count of incest. However,
the Oklahoma Court of Criminal Appeals reversed this conviction at the same
time it affirmed Counts One through Five.

                                            -2-
                                      II. Analysis

         For purposes of habeas review, the one-year statute of limitations generally

begins running at the time a conviction becomes final.    See 28 U.S.C.

§ 2244(d)(1)(A) (“A 1-year period of limitation shall apply to an application for a

writ of habeas corpus by a person in custody pursuant to the judgment of a State

court. The limitation period shall run from . . . the date on which the judgment

became final by the conclusion of direct review or the expiration of the time for

seeking such review[.]”). However, where a conviction became final before the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) took effect,

namely April 24, 1996, the limitations period does not toll until one year from the

effective date of the AEDPA.      Preston v. Gibson , 234 F.3d 1118, 1120 (10th Cir.

2000).

         Since Henderson’s convictions became final prior to the effective date of

AEDPA, the deadline for filing his petition was April 24, 1997. In limited

circumstances, however, AEDPA extends the tolling deadline. One such

exception occurs when a constitutional “right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.”

28 U.S.C. § 2244(d)(1)(C). Henderson argues that this circumstance is present

here since he has alleged a    Blakely violation.




                                           -3-
       We have held, however, that     Blakely does not apply retroactively to cases

on collateral review. Henderson thus is not eligible for this exception.    See

United States v. Price , 400 F.3d 844, 849 (10th Cir. 2005) (holding that   Blakely is

not retroactively applicable to initial § 2255 motions). Accordingly, his petition

to the district court on February 10, 2005 was untimely.

       We DENY COA and DISMISS the appeal.

                                          Entered for the Court

                                          Timothy M. Tymkovich
                                          Circuit Judge




                                            -4-